Citation Nr: 0715636	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Seattle, Washington.

In January 2007, the veteran presented testimony before the 
undersigned Acting Veteran's Law Judge during a video 
conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the veteran's claim of entitlement to an increased 
rating for PTSD, it appears that his disability has become 
worse since his last VA examination in June 2005.  
Specifically, during his January 2007 video conference 
hearing the veteran testified that as of September 2006 he 
was receiving monthly treatment for his PTSD whereas before 
he had been attending treatment sessions at the Spokane VA 
Medical Center approximately every six months.  He also 
testified that his medication had been increased.  
Accordingly, a remand for a new VA examination is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In this regard, given the veteran's testimony regarding 
receiving monthly treatment for his PTSD as well as the fact 
that the most recent VA treatment records that have been 
associated with the claims folders are from July 2006, on 
remand, VA should also obtain and associate with the claims 
files his more contemporaneous treatment records from the 
Spokane VA Medical Center.  38 U.S.C.A. § 5103A(b) (West 
2002).  

Similarly, given the veteran's testimony regarding his having 
worked at approximately 55 jobs since his separation from 
military service, on remand, he should also be invited to 
notify VA of the names and addresses of any of these ex-
employers who may have records relevant to either of his 
current claims.  Id. 

Likewise, a review of the record on appeal shows that, while 
the veteran reported that he received psychiatric treatment 
from a Dr. Steve Zimberoff and VA thereafter attempted to 
obtain the claimant's treatment records from Dr. Zimberoff, 
no reply was forthcoming from Dr. Zimberoff.  Therefore, on 
remand, the veteran should also be notified that VA 
adjudication of his claims will go forward without his 
records from Dr. Zimberoff unless he obtains them himself and 
files them with VA.  Id.

As to the TDIU claim, adjudication of this claim must be 
deferred in order to obtain a social and industrial survey to 
assess the veteran's employment history and day-to-day 
functioning as well as to complete the additional evidentiary 
development ordered above.  38 U.S.C.A. § 5103A(d); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

Lastly, on remand, the VA should provide the veteran with 
updated Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) notice in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), must include notice of how disability 
ratings and/or effective dates are assigned.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO/AMC should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish an increased rating for PTSD and 
a TDIU as well as notice addressing how 
effective dates are assigned as outlined 
by the Court in Dingess.  The updated 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claims 
including the location of any outstanding 
medical records and the names and 
addresses of any ex-employers who may have 
records relevant to either of his current 
claims.  The veteran should also be 
notified that VA adjudication of his 
claims will go forward without his records 
from Dr. Zimberoff unless he obtains them 
himself and files them with VA because Dr. 
Zimberoff failed to reply to VA's earlier 
document request.

2.  The RO/AMC should obtain and associate 
with the claims folders all of the 
veteran's post-July 2006 treatment records 
from the Spokane VA Medical Center as well 
as all of the records from any other 
locations identified by the veteran in 
reply to the above updated VCAA notice.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims files.  The 
veteran should be notified in writing if 
any of the records are not available.  As 
to all Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability should be 
associated with the claims files.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folders are to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, the nature and extent of any 
PTSD as well as an opinion as to the 
Global Assessment of Functioning (GAF) 
reflecting the claimant's level of 
disability solely due to his service 
connected PTSD.  

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a VA social and 
industrial survey to assess his employment 
history and day-to-day functioning and 
obtain a competent opinion as to whether 
his service-connected disabilities alone 
preclude him for maintaining gainful 
employment.  The claims folders are to be 
provided to the physician for review in 
conjunction with the examination.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and not 
received by VA as well as who has the duty 
to request evidence, then such development 
must be undertaken by VA in compliance 
with the Court's holding in Dingess.  38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159.

6.  Thereafter, VA should readjudicate the 
veteran's claims by utilizing all 
applicable law and regulations in effect, 
to include any further changes in the VCAA 
and any other applicable legal precedent.  
If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and any evidence not received as 
well as all applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 

	(CONTINUED ON NEXT PAGE)




claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
NEIL. T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


